DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claims 1, 6, 8, 13, 15, 17-19 are amended in the reply filed on 05/31/2022. 
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by newly applied prior art reference Anderson’677 in addition to previously relied on references below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Heating element (see para. [0023], infrared lamps, radiant heating tubes, burners, and/or any suitable heating elements) in claims 1-20.
Circumferential ridge structures (see para. [0032], circumferential ridges) in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,108,491 to Anderson in view of US 2013/0270107 to “Ewert” and further in view of US 5179677 to Anderson’677.
Claim 1: Anderson discloses a method, comprising: providing a system that includes a susceptor (105 [susceptor], Fig. 1, 3) configured to retain a semiconductor substrate (103 [substrate]), a heating element (127 [heating lamps]), and a reflector (150 [reflector]) integrated with the heating element (127), wherein the reflector (150) includes a surface (surface of 152 can be coated or plated, see col. 9, lines 20-23); heating the semiconductor substrate (col. 5, lines 40-50), wherein the heating includes:
emitting thermal energy from the heating element (127, col. 5, lines 45-60); and reflecting the thermal energy from the surface of the reflector onto the semiconductor substrate, wherein an amount of the thermal energy received by an edge of the semiconductor substrate is more than an amount of the thermal energy received by a center of the semiconductor substrate (col. 10, lines 20-25 where the specific regions can be reflected upon); and forming an epitaxial layer on the heated semiconductor substrate (col. 5, lines 28-35, col. 1, lines 15-25).
However Anderson does not disclose the surface defined by a plurality of circumferential ridges, and wherein a separation distance between adjacent circumferential ridges varies from a top portion of the reflector to a bottom portion of the reflector; (claim 7) wherein the separation distance between adjacent circumferential ridges varies to control location of the thermal energy reflected onto the semiconductor substrate.
Ewert teaches a reflector (202 [housing], Fig. 2A) including at least a portion (208 [reflective surface]) having a textured surface (208, see para. [0031]) where the textured surface may be faceted or comprise a plurality of pieces having different facets, maybe irregularly textured and/or have roughened surfaces (see irregularly curved with facets), and Ewert teaches circumferential ridges (joined segments of cylinders having the same or different radii of curvature which may be tapered or faceted in part) which reads on irregular or regular textures (different or same heights) of the ridges, regular or irregular textures reads on grading patterns optimization. Ewert teaches all of this for the purpose of having radiation from the radiant source substantially reaches all extents of the reflective surface (208) and reflects towards the substrate (see para. [0031]).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the textured portion and optimization and various options taught by Ewert to the reflector of Anderson with motivation to have radiation from the radiant source substantially reaches all extents of the reflective surface and reflects towards the substrate.
The method of Anderson in view of Ewert does not explicitly disclose wherein the reflector includes an outer portion and an inner portion disposed within a space surrounded by the outer portion.
Anderson’677 discloses wherein the reflector (25 [extended reflector array], Fig. 1) includes an outer portion (45 [peripheral reflector]) and an inner portion (46 [inner reflector]) disposed within a space (see space between 46 and 45) surrounded by the outer portion (45) for the purpose of intercepting and redirecting a considerable percentage of the rays traveling along paths (col. 5, lines 45-60).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the outer and inner portions with space and configuration as taught by Anderson’677 with motivation to intercept and redirect a considerable percentage of the rays traveling along paths.
Claim 6: The method of Anderson in view of Ewert, Anderson’677 discloses wherein the thermal energy is emitted between the outer portion and the inner portion (see Fig. 3 where 171 [beam] is emitted between the two portions, Anderson).
Claims 2-4 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Ewert, Anderson’677 as applied to claims 1, 6, 7 and further in view of US 2010/0273333 to Kato.
Claims 2, 3, 4: The method of Anderson in view of Ewert, Anderson’677 does not disclose (claim 2) wherein the epitaxial layer is formed to a first thickness along the edge of the semiconductor substrate and to a second thickness in the center of the semiconductor substrate, and wherein the first thickness is at least the same as the second thickness; (claim 3) the semiconductor substrate including an intermediate region disposed between the edge and the center of the semiconductor substrate, wherein an amount of the thermal energy received by the intermediate region is more than the amount of the thermal energy received by the edge and the center of the semiconductor substrate; (claim 4) wherein the epitaxial layer is formed to a first thickness along the edge of the semiconductor substrate, to a second thickness in the center of the semiconductor substrate, and to a third thickness in the center of the semiconductor substrate, wherein the third thickness is greater than the first thickness and the second thickness. 
However Kato teaches the thickness distribution of a film can be modulated to have a non-uniform thickness or a uniform thickness (para. [0171]) and not limited to this, including the film thickness can gradually become smaller from the central portion of the wafer toward the peripheral portion (para. [0173]), for the purpose of having nonuniformity in film thickness cancelling the variation in the inplane temperature distribution of the wafer (para. [0110]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of uniform or nonuniform thickness distribution as taught by Kato with motivation to have nonuniformity in film thickness cancel the variation in the inplane temperature distribution of the wafer.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Ewert, Anderson’677 as applied to claims 1, 7 and further in view of US 2017/0200825 to Hung. 
Claim 5: The method of Anderson in view of Ewert, Anderson’677 does not disclose the method further comprising performing a chemical mechanical polishing/planarization (CMP) process to remove excessive epitaxial layer formed in the intermediate region of the semiconductor substrate.
However Hung teaches using a chemical-mechanical polishing (CMP) process for the purpose of removing excess deposited material (para. [0017]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the process as taught by Hung with motivation to remove excess deposited material. 
Claims 8, 10, 11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,108,491 to Anderson in view of US 2013/0270107 to “Ewert” and further in view of US 5179677 to Anderson’677.
Claim 8: Anderson discloses a method, comprising: providing a system that includes a susceptor (105 [susceptor], Fig. 1, 3) configured to retain a semiconductor substrate (103 [substrate]), a reflector (150 [reflector]), and a heating element (127 [heater lamps]), heating the semiconductor substrate, wherein the heating includes directing more rays of thermal energy released by the heating element toward an edge of the semiconductor substrate than a center of the semiconductor substrate (see col. 10, lines 20-25 where specific areas can be chosen as reflected areas); and performing an epitaxy process on the heated semiconductor substrate (col. 5, lines 28-35, col. 1, lines 15-25).
However Anderson does not disclose wherein the inner portion of the reflector includes a textured region having a plurality of circumferential ridges, and wherein a trough-to-trough width defining separation between adjacent circumferential ridges varies from top of the inner portion to bottom of the inner portion; (Claim 10) wherein a peak-to-trough height of the circumferential ridges varies from the top of the inner portion to the bottom of the inner portion.
Ewert teaches a reflector (202 [housing], Fig. 2A) including at least a portion (208 [reflective surface]) having a textured surface (208, see para. [0031]) where the textured surface may be faceted or comprise a plurality of pieces having different facets, maybe irregularly textured and/or have roughened surfaces (see irregularly curved with facets), and Ewert teaches circumferential ridges (joined segments of cylinders having the same or different radii of curvature which may be tapered or faceted in part) which reads on irregular or regular textures (different or same heights) of the ridges, regular or irregular textures reads on grading patterns optimization. Ewert teaches all of this for the purpose of having radiation from the radiant source substantially reaches all extents of the reflective surface (208) and reflects towards the substrate (see para. [0031]).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the textured portion and optimization and various options taught by Ewert to the reflector of Anderson with motivation to have radiation from the radiant source substantially reaches all extents of the reflective surface and reflects towards the substrate.
However the method of Anderson in view of Ewert does not explicitly disclose the heating element extending through an outer portion of the reflector toward an inner portion of the reflector, wherein the heating element is in direct contact with the outer portion of the reflector. 
Anderson’677 discloses the heating element (23 [heaters], Fig. 1) extending through an outer portion (45 [peripheral reflector]) of the reflector (25 [extended reflector array]) toward an inner portion (46 [inner reflector]) of the reflector (25), wherein the heating element (23) is in direct contact with the outer portion (45) of the reflector, for the purpose of intercepting and redirecting a considerable percentage of the rays traveling along paths (col. 5, lines 45-60).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the outer and inner portions and configuration as taught by Anderson’677 with motivation to intercept and redirect a considerable percentage of the rays traveling along paths.
Claim 11: The method of Anderson in view of Ewert, Anderson’677 discloses wherein performing the epitaxy process forms an epitaxial layer (see col. 1, lines 15-30, col. 4,lines 20-21). 
However the method of Anderson in view of Ewert, Anderson’677 does not explicitly disclose wherein a thickness of the epitaxial layer first increases then decreases from the edge of the semiconductor substrate toward the center of the semiconductor substrate. Yet see col. 10, lines 20-25 where Anderson teaches that radiation can be directed onto particular regions which would necessarily result in a change in thickness of the layer for the purpose of obtaining advantageous result of channeling or directing divergent, non-parallel energy towards the substrate support (see col. 10, lines 15-22).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of non-uniform reflecting of the thermal energy as taught by Anderson with motivation to obtain advantageous result of channeling or directing divergent, non-parallel energy towards the substrate support.
Claim 14: The method of Anderson in view of Ewert, Anderson’677 discloses wherein the inner portion (inner portion of 150, Fig. 3) is configured to have a cylindrical body (body of 154) from the top of the inner portion to the bottom of the inner portion (see Fig. 3).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Ewert, Anderson’677 as applied to claims 8, 10, 11, 14 and further in view of US 2017/0200825 to Hung. 
Claim 12: The method of Anderson in view of Ewert, Anderson’677 does not disclose the method further comprising removing excessive amount of the epitaxial layer formed between the edge of the semiconductor substrate and the center of the semiconductor substrate.
However Hung teaches using a chemical-mechanical polishing (CMP) process for the purpose of removing excess deposited material (para. [0017]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the process as taught by Hung with motivation to remove excess deposited material. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Ewert, Anderson’677 as applied to claims 8, 10, 11, 14 and further in view of US 9,629,271 to Lancaster-Larocque et al (“Lancaster-Larocque”).
Claim 13: The method of Anderson in view of Ewert, Anderson’677 does not disclose wherein the inner portion further includes an untextured region disposed over the textured region.
Regarding an untextured region, Lancaster-Larocque teaches an untextured region (203 [untextured surface], Fig. 4-6) between textured regions (202 [textured surface], see col. 5, lines 10-40) for the purpose of increasing the reflection and/or lighten the appearance of the surface thereby enhancing the appearance (see col. 7, lines 25-35).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the untextured region between textured regions as taught by Lancaster-Larocque with motivation to increase the reflection and/or lighten the appearance of the surface thereby enhancing the appearance.
The method of Anderson in view of Ewert, Anderson’677 discloses wherein the heating element (23 [heater], Fig. 1, Anderson’677) extends through a sidewall (45) of the outer portion (45).
Claims 15-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,108,491 to Anderson in view of US 2013/0270107 to “Ewert” and further in view of US 4891488 to Davis.
Claims 15, 16: Anderson discloses a method, comprising: providing a system that includes a susceptor (105 [susceptor], Fig. 1, 3) configured to retain a semiconductor substrate (103 [substrate]) and a reflector (150 [central reflector]) integrated with a heating element (127 [heater lamps]), wherein the reflector (150) has a surface (surface of 152 can be coated or plated, see col. 9, lines 20-23); emitting thermal energy from the heating element toward the surface of the reflector (see col. 6, lines 47-60); non-uniformly reflecting the thermal energy from the surface onto the semiconductor substrate to heat the semiconductor substrate, such that more thermal energy is reflected onto a circumferential region of the semiconductor substrate than a central region of the semiconductor substrate (see col. 10, lines 20-25 where specific areas can be chosen as reflected areas); and applying a precursor gas to the heated semiconductor substrate, thereby forming an epitaxial layer (col. 5, lines 28-35, col. 1, lines 15-25).
However Anderson does not disclose the surface is a textured surface having a plurality of circumferential ridges, and wherein a separation distance between adjacent ridges varies along a height of the reflector; (claim 16) the textured surface further includes a plurality of dot peaks having a dot shape varying from one dot peak to another.
Ewert discloses teaches a reflector (202 [housing], Fig. 2A) including at least a portion (208 [reflective surface]) having a textured surface (208, see para. [0031]) where the textured surface may be faceted or comprise a plurality of pieces having different facets, maybe irregularly textured and/or have roughened surfaces (see irregularly curved with facets), and Ewert teaches circumferential ridges (joined segments of cylinders having the same or different radii of curvature which may be tapered or faceted in part) which reads on irregular or regular textures (different or same heights) of the ridges, regular or irregular textures reads on grading patterns optimization. Ewert teaches all of this for the purpose of having radiation from the radiant source substantially reaches all extents of the reflective surface (208) and reflects towards the substrate (see para. [0031]).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the textured portion and optimization and various options taught by Ewert to the reflector of Anderson with motivation to have radiation from the radiant source substantially reaches all extents of the reflective surface and reflects towards the substrate.
The method of Anderson in view of Ewert does not explicitly disclose wherein the reflector includes an outer portion and an inner portion disposed within the outer portion, wherein the inner portion has a wider end and a narrower end opposite to the wider end, wherein the wider end is closer to the semiconductor substrate than the narrower end.
Davis discloses wherein the reflector (2070 [reflector], Fig. 38) includes an outer portion (outer portion of 2070]) and an inner portion (inner portion of 2070) disposed within the outer portion (outer portion of 2070, see Fig. 38), wherein the inner portion (inner portion of 2070) has a wider end (2274-2280) and a narrower end (end holding 2100-2106 [lamps]) opposite to the wider end (2274-2280), wherein the wider end (2274-2280) is closer to the semiconductor substrate (48 [wafer]) than the narrower end (end holding 2100-2106), for the purpose of directing and redirecting heat through space (2110) to provide maximum amount of heat onto the wafer (col. 72, lines 5-20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the inner and outer portions with configuration as taught by Davis with motivation to direct and redirect heat through space to provide maximum amount of heat onto the wafer.
Claim 17: The method of Anderson in view of Ewert discloses wherein the reflector (150, Fig. 3, Anderson) is configured to have a cylindrical body (body of 154) from top to bottom along the height of the reflector (150) and a frustoconical segment (152 [first reflective surface], see Fig. 3 where 152 is frustoconical) disposed over the cylindrical body (body of 154).
Claim 20: The method of Anderson in view of Ewert does not explicitly disclose wherein the non-uniform reflecting of the thermal energy results in a thickness of the epitaxial layer to first increase and then decrease from the circumferential region of the semiconductor substrate to the central region of the semiconductor substrate.  Yet see col. 10, lines 20-25 where Anderson teaches that radiation can be directed onto particular regions which would necessarily result in a change in thickness of the layer for the purpose of obtaining advantageous result of channeling or directing divergent, non-parallel energy towards the substrate support (see col. 10, lines 15-22).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of non-uniform reflecting of the thermal energy as taught by Anderson with motivation to obtain advantageous result of channeling or directing divergent, non-parallel energy towards the substrate support.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Ewert, Davis as applied to claims 15-17, 20, and further in view of US 9,629,271 to Lancaster-Larocque et al (“Lancaster-Larocque”).
Claim 18: The method of Anderson in view of Ewert, Davis discloses wherein wherein the textured surface (coating or plating on surface of 152) is disposed on the frustoconical segment (152).
However they do not disclose the cylindrical body is an untextured cylindrical body. 
Regarding an untextured region, Lancaster-Larocque teaches an untextured region (203 [untextured surface], Fig. 4-6) between textured regions (202 [textured surface], see col. 5, lines 10-40) for the purpose of increasing the reflection and/or lighten the appearance of the surface thereby enhancing the appearance (see col. 7, lines 25-35).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the untextured region between textured regions as taught by Lancaster-Larocque with motivation to increase the reflection and/or lighten the appearance of the surface thereby enhancing the appearance.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Ewert as applied to claims 15-17, 20, and further in view of US 4,030,890 to Diggs.
Claim 19: The method of Anderson in view of Ewert and Lancaster-Larocque does not disclose wherein the frustoconical segment flares outward from a circumference of the cylindrical body, resulting in more thermal energy is reflected onto the circumferential region of the semiconductor substrate than the central region of the semiconductor substrate. Yet they already disclose the optimized untextured cylindrical body (Lancaster-Larocque above). 
However Diggs discloses a frustoconical segment (204 inner wall], Fig. 5) flares outward from a cylindrical body (242 [boss]), for the purpose of having radiant energy incident thereon transfer sufficient heat thereto (col. 6, lines 13-16).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the frustoconical segment configuration as taught by Diggs with motivation to have radiant energy incident thereon transfer sufficient heat thereto.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten into the independent claim (8) including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718